Exhibit 10.3

 



STOCK PLEDGE AGREEMENT

 

 

THIS STOCK PLEDGE AGREEMENT (“Agreement”), executed March 6th, 2020 and by GBT
Technologies Inc., a Nevada corporation with a business address located at 2500
Broadway, Suite F-125, Santa Monica, CA 90404 (the "Pledgor") in favor of
Tokenize-It, S.A. A Costa Rica Corporation with a business address located at
Condominio Montaña Luna, casa 14, piedades, Santa Ana, Costa Rica (“TOKENIZE”).

 

RECITALS

 

TOKENIZE is an accredited investor, doing business in Costa Rica, California and
Nevada, investing in technologies and Other investments.

 

A.                  VOID

 

B.                  In light of entering Joint Venture and License Agreement,
Pledgor presently needs technology tools to be provided by TOKENIZE.

 

C.                  TOKENIZE has funded said technology without any investment
from Pledgor, other than contribute its own shares which has no monetary value
as being issued to affiliate and being restricted by law.

 

D.                  Pledgor, in order to allow TOKENIZE, sustain a level of
regulatory risk its business, as well as security to support its investment in
its technology being licensed to Pledgor joint venture vehicle GBT TOKENIZE
Corp, has agreed to pledge shares of GBT TOKENIZE Corp, issued to Pledgor base
on the Joint Venture and License Agreement, represent 50% of all shares
outstanding of GBT TOKENIZE Corp and 100% of all shares outstanding of Greenwich
International Holdings, a Costa Rica corporation (“GBT TOKENIZE GREENWICH
shares”).

 

E.                   TOKENIZE, in consideration of Pledgor providing such
pledge, has agreed to keep technology platform available until payments per the
Consulting agreement (which is part of the Joint Venture and License Agreement)
been paid for three consecutive years.

 

NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
hereafter set forth, Pledgor agrees as follows:

 

1.                  Pledge. In accordance with the term of this Agreement,
Pledgor hereby grants to TOKENIZE a security interest in, and hereby assigns to
TOKENIZE all right, title and interest of Pledgor in and to shares of common
stock of GBT TOKENIZE GREENWICH shares, including without limitation, all
evidence of the same. (hereafter referred to as “Collateral”).

 

2.                  Representations and Warranties. Pledgor represents and
warrants to TOKENIZE that:

 

(a)Pledgor has, and has duly exercised, all requisite power and authority to
enter into this Agreement, to pledge its interest in the Collateral and to carry
out the transactions contemplated by this Agreement.

 

(b)Pledgor is the legal and beneficial owner of all of the Collateral.

 

(c)All of the Collateral is free of any pledge, mortgage, hypothecation, lien,
charge, encumbrance or security interest or the proceeds thereof, except for
that granted hereunder.

 

(d)The execution and delivery of this Agreement, and the performance of its
terms, will not violate or constitute a default under the terms of any other
agreement, indenture or other instrument, license, judgment, decree, order, law,
statute, code, ordinance or other governmental rule or regulation, applicable to
Pledgor or any of Pledgor’s property or the consent to this Agreement and the
performance of its terms has been obtained from all necessary third parties.

 



 1 

 

 

 

(e)The execution and delivery of this Agreement, and the performance of its
terms, will not result in any violation of any provision of the articles of
incorporation, bylaws and shareholder agreements, if any, pertaining to Pledgor
or Borrower or the consent to this Agreement and the performance of its terms
has been obtained from all necessary third parties.

 

3.                  Covenants. Pledgor agrees upon the receipt by TOKENIZE of
written pay-off demand notice from TOKENIZE, TOKENIZE is permitted to sell the
Collateral or any portion of the Collateral only in an amount to ensure that the
Company can satisfy the required Demand. Pledgor must consent to such sale of
the Collateral, which may not be unreasonably withheld. In addition, TOKENIZE
will provide Pledgor with further notice once sales are finalized. All sales of
the Collateral will be made in accordance with the Securities Act of 1933, as
amended. Upon expiration of this Agreement, the remaining Collateral shall be
returned to the Pledgor free and clear of all liens.

 

4.       Fees. Not applicable as there are none.

 

5.       Termination. The term of this Agreement shall be three (3) years from
the date hereof. Latinex in its sole discretion may terminate the Agreement at
anytime, provided, however, upon termination, TOKENIZE is required to return the
Collateral immediately upon such termination.

 

6.        Law and Jurisdiction. The laws of the State of California apply to
this Agreement, without deference to the principles of conflicts of law. Both
jurisdiction and venue for any litigation pursuant to this Agreement shall be
proper in the courts of the county of Los Angeles, State of California.

 

7.       Assignment. This Agreement may not be assigned by either party without
the prior written consent of the non-assigning party.

 

8.       Notices. Any notice, consent or authorization required or permitted to
be given pursuant to this Agreement shall be in writing and sent to the party
for or to whom intended, at the address of such party set forth above, by
registered or certified mail (if available), postage paid, or at such other
address as either party shall designate by notice given to the other in the
manner provided herein.

 

[signature page to follow]

 



 2 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Stock Pledge Agreement to be
duly executed as of the day and year first above written.

 

PLEDGOR

 

GBT Technologies Inc.

 

By:/s/ Mansour Khatib

Name: Mansour Khatib

Title: CMO, Director & Secretary

 

TOKENIZE-IT S.A.

 

TO

 

By:/s/ Pablo Gonzalez

Name: Pablo Gonzalez

Title: Manager

 

 

 

 3 



 

